SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 18, 2010 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 (e) On May 18, 2010, the shareholders of Principal Financial Group, Inc. (the Company) approved the adoption of the Principal Financial Group, Inc. 2010 Stock Incentive Plan. The Companys board of directors had previously adopted the plan subject to shareholder approval. A summary of the plan as well as its complete text is included in the Companys proxy statement filed with the Securities and Exchange Commission on April 6, 2010. Item 5.07 Submission of Matters to a Vote of Security Holders At our annual meeting of shareholders on May 18, 2010, the shareholders elected four Class III directors each for a term expiring at our 2013 annual meeting. Abstentions and broker non-votes were treated as being present at the meeting for the purpose of determining a quorum but were not counted as votes. The voting results were as follows: SHARES SHARES VOTED SHARES VOTED FOR AGAINST ABSTAINING Michael T. Dan 176,729,519 9,246,537 1,274,088 C. Daniel Gelatt 176,781,276 9,190,706 1,278,162 Sandra L. Helton 184,183,307 1,812,021 1,254,816 Larry D. Zimpleman 178,531,442 7,469,783 1,248,919 The directors whose terms of office continued and the years their terms expire are as follows: Class I Directors Continuing in Office Whose Term Expires in 2011 Betsy J. Bernard Jocelyn Carter-Miller Gary E. Costley Class II Directors Continuing in Office Whose Term Expires in 2012 Richard L. Keyser Arjun K. Mathrani Elizabeth E. Tallett In addition, the shareholders approved and adopted the Principal Financial Group, Inc. 2010 Stock Incentive Plan, more fully described above in Item 5.02(e). The voting results were as follows: FOR AGAINST ABSTAIN 178,040,995 2,117,808 In the last agenda item, the shareholders ratified the appointment of Ernst & Young LLP as our independent auditors for 2010. The voting results were as follows: FOR AGAINST ABSTAIN 201,620,679 Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Form of Performance Based Restricted Stock Unit Award Agreement 99.2 Form of Nonqualified Stock Option Award Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ Joyce N. Hoffman Name: Joyce N. Hoffman Title: Senior Vice President and Corporate Secretary Date: May 21 , 2010 Exhibit 99.1 2010 Stock Incentive Plan Performance Based Restricted Stock Unit Award Agreement PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT (Agreement), evidencing the restricted stock unit award described below under the Principal Financial Group, Inc. 2010 Stock Incentive Plan (the Plan) by Principal Financial Group, Inc., a Delaware corporation (the Company), to you, (the Employee). Capitalized terms not defined in this Agreement shall have the meanings given to such terms in the Plan. Type of Grant: Performance Based Restricted Stock Unit Performance Period: (the Performance Period) 1. Confirmation of Grant . The Company hereby evidences and confirms its grant to the Employee, effective on the date reflected on your online award acceptance screen (the Grant Date) and subject to and upon the terms and conditions set forth in this Agreement, of a restricted stock unit award (the Award) in respect of the number of performance based restricted stock units listed on your online award acceptance screen (the Restricted Stock Units). Each Restricted Stock Unit represents a contractual right to receive one share of the Companys common stock (the Common Stock), subject to the terms and conditions of this Agreement. Employees right to receive Common Stock in respect of Restricted Stock Units is generally contingent upon ( i ) the achievement of the performance objective outlined in Section 2 below (the Performance Objective) and ( ii ) the Employees continued employment through the end of the Performance Period. This Agreement is subordinate to, and the terms and conditions of this Award, are subject to, the terms and conditions of the Plan. 2. Performance Objective . (a) No Performance Based Restricted Stock Units shall become vested and payable hereunder unless and until the Committee shall have certified that the Threshold ROE Objective or the Operating Income Objective (as defined below) has been satisfied. If the Threshold ROE Objective or Operating Income Objective is satisfied, and subject to the Committees authority to exercise negative discretion to reduce the number of Performance Based Restricted Stock Units as described in Section 2(b) below, the maximum award that may be payable hereunder shall be equal to one and one-half the number of Performance Based Restricted Stock Units specified above. (b) Notwithstanding the provisions of Section 2(a), if the Committee determines not to exercise its discretion to reduce the maximum award payable hereunder: (i) the number of Performance Based Restricted Stock Units that will be earned and payable hereunder shall be zero if the Threshold ROE Objective or Operating Income Objective, as defined below, is not satisfied; and (ii) except as provided in Sections 3 and 4, if the Threshold ROE Objective or Operating Income Objective is satisfied, the number of Performance Based Restricted Stock Units earned and payable shall be determined by adding the results of (a) multiplying ( i ) 50% of the number of Performance Based Restricted Stock Units by ( ii ) the ROE Multiplier (as defined below) and (b) multiplying (i) 50% of the number of Performance Based Restricted Stock Units by (ii) the Book Value Per Share Multiplier (as defined below). (c) The ROE Objective is Average return on equity (ROE) for the Performance Period established by the Committee as the Threshold ROE Objective for this Award, which is listed on Annex I hereto. Average ROE shall mean a simple average of the ROE for each of the calendar years ended during the Performance Period based on the audited financial statements for each such calendar year as prepared in accordance with U.S. generally accepted accounting principles (GAAP). ROE with respect to any calendar year shall mean (i) income from continuing operations before income taxes per the audited Consolidated Statements of Operations less (A) net realized/unrealized capital gains (losses) and (B) preferred stock dividends declared during such calendar year divided by (ii) the average equity excluding other comprehensive income available to common stockholders. (d) The Operating Income Objective is the cumulative Operating Income for the Performance Period established by the Committee as the Threshold Operating Income Objective for this Award, which is listed on Annex I hereto. Operating Income with respect to any calendar year shall mean annual income from the Companys continuing operations, minus net realized and unrealized gains and losses. (e) The ROE Multiplier is (i) 50%, if Average ROE for the Performance Period is equal to the Minimum ROE Objective for this Award, which is listed on Annex I hereto; (ii) 100%, if Average ROE for the Performance Period is equal to such level for the Performance Period specified by the Committee as the Target ROE Objective for this Award, which is listed on Annex I hereto; and (iii) 150%, if Average ROE for the Performance Period is equal to or in excess of the level of Average ROE for such Performance Period specified by the Committee as the Maximum ROE Objective for this Award, which is listed on Annex I hereto. If Average ROE for the Performance Period is above the Minimum ROE Objective but below the Target ROE Objective, or above the Target ROE Objective but below the Maximum ROE Objective, the ROE Multiplier shall be determined by mathematical interpolation between the relevant stated ROE Objectives. (f) Average Book Value Per Share shall mean a simple average of the Book Value Per Share for each of the calendar years ended during the Performance Period. Book Value Per Share with respect to any calendar year is defined as total ending common equity excluding other comprehensive income divided by number of common shares outstanding end of year. The Book Value Per Share Multiplier is (i) 50%, if Average Book Value Per Share for the Performance Period is equal to the Minimum Book Value Per Share Objective for this Award, which is listed on Annex I hereto; (ii) 100%, if Average Book Value Per Share for the Performance Period is equal to such level for the Performance Period specified by the Committee as the Target Book Value Per Share Objective for this Award, which is listed on Annex I hereto; and (iii) 150%, if Average Book Value Per Share for the Performance Period is equal to or in excess of the level of Average Book Value Per Share for such Performance Period specified by the Committee as the Maximum Book Value Per Share Objective for this Award, which is listed on Annex I hereto. If Average Book Value Per Share for the Performance Period is above the Minimum Book Value Per Share Objective but below the Target Book Value Per Share Objective, or above the Target Book Value Per Share Objective but below the Maximum Book Value Per Share Objective, the Book Value Per Share Multiplier shall be determined by mathematical interpolation between the relevant stated Book Value Per Share Objectives. (g) Payment in respect of Earned Performance Based Restricted Stock Units shall be made not later than the first March 15 following the calendar year in which the Performance Period ends. Except to the extent expressly provided under the applicable provisions of the Code and regulations thereunder, payment under this agreement shall not be made unless the Human Resources Committee of the Companys Board of Directors certifies the performance results for 2010. Unless otherwise determined by the Committee, all payments in respect of Earned Performance Based Restricted Stock Units shall be made in an equivalent number of shares of Common Stock, rounded down to the nearest whole number of shares. 3. Termination of Employment . (a) Death, Disability or Approved Retirement . Except as provided in Section 4(e) or to the extent that the Committee may provide for more favorable treatment at or after grant, in the event that the Employees employment with the Company or a Subsidiary terminates due to the Employees ( i ) death, ( ii ) Disability or ( iii ) Approved Retirement prior to the last day of the first year in the Performance Period, the Employee shall be deemed to have earned, as of the end of the Performance Period, a number of Restricted Stock Units equal to the product of ( i ) the number of Earned Restricted Stock Units to which the Employee would have become entitled pursuant to Section 2 had the Employee remained employed through the end of the Performance Period, multiplied by ( ii ) a fraction not greater than one (the Pro-Ration Fraction), the numerator of which is (
